DETAILED ACTION
The instant application having Application No. 17/738,920 filed on 6 May 2022 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 16/450,558 filed on 24 June 2019.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 6 May 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application and Patent No. 11,327,810 shares the same inventive entity.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No. 11,327,810. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 11,327,810 anticipate the limitations of the claims of the instant application. Claims of the instant application are compared to claims of Patent No. 11,327,810 in the following table:
Instant Application
Patent No. 11,327,810
1. A method comprising:
1. A method comprising:
monitoring a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
monitoring a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
performing a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period;
performing a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period;
determining, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; and 
determining, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period;
determining, using a processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time.
determining, using a processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time and an actual resource usage of the VM at the current time; ...
2. The method of claim 1, further comprising adjusting the predictive resource usage model.
1 … adjusting the predictive resource usage model in view of the difference.
3. The method of claim 1, wherein determining an amount of the resource to allocate to the VM comprises:
2. The method of claim 1, wherein determining an amount of the resource to allocate to the VM comprises:
comparing the predicted resource usage of the VM at the future time to an actual resource usage of the VM at the current time; and
comparing the predicted resource usage of the VM at the future time to the actual resource usage of the VM at the current time; and
multiplying the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve.
multiplying the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve.
4. The method of claim 1, wherein the resource usage of the VM includes one of:
3. The method of claim 1, wherein the resource usage of the VM includes one of:
memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM.
memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM.
5. The method of claim 2, wherein the detecting a difference between an actual resource usage and a predicted resource usage of the VM and the adjusting the predictive resource usage model in view of the difference are performed periodically.
4. The method of claim 1, wherein the detecting a difference between an actual resource usage and a predicted resource usage of the VM and the adjusting the predictive resource usage model in view of the difference are performed periodically.
6. The method of claim 3, wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time.
5. The method of claim 2, wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time.
7. The method of claim 1, wherein the determining a predicted resource usage of the VM at a future time and the determining an amount of the resource to allocate to the VM at a current time are performed periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period.
6. The method of claim 1, wherein the determining a predicted resource usage of the VM at a future time and the determining an amount of the resource to allocate to the VM at a current time are performed periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period.
8. A system comprising:
7. A system comprising:
a memory to store one or more load patterns; and
a memory to store one or more load patterns; and
a processing device to:
a processing device to:
monitor a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
monitor a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
perform a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period;
perform a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period;
determine, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; and
determine, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period;
determine, using a processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time.
determine, using a processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time and an actual resource usage of the VM at the current time; …
9. The system of claim 8, wherein the processor is further to adjust the predictive resource usage model.
7 … adjust the predictive resource usage model in view of the difference.
10. The system of claim 8, wherein to determine an amount of the resource to allocate to the VM, the processing device is to:
8. The system of claim 7, wherein to determine an amount of the resource to allocate to the VM, the processing device is to:
compare the predicted resource usage of the VM at the future time to an actual resource usage of the VM at the current time; and
compare the predicted resource usage of the VM at the future time to the actual resource usage of the VM at the current time; and
multiply the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve.
multiply the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve.
11. The system of claim 8, wherein the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM.
9. The system of claim 7, wherein the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM.
12. The system of claim 9, wherein the processing device detects a difference between an actual resource usage and a predicted resource usage of the VM and adjusts the predictive resource usage model in view of the difference periodically.
10. The system of claim 7, wherein the processing device detects a difference between an actual resource usage and a predicted resource usage of the VM and adjusts the predictive resource usage model in view of the difference periodically.
13. The system of claim 10, wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time.
11. The system of claim 8, wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time.
14. The system of claim 8, wherein the processing device determines a predicted resource usage of the VM at a future time and determines an amount of the resource to allocate to the VM at a current time periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period.
12. The system of claim 7, wherein the processing device determines a predicted resource usage of the VM at a future time and determines an amount of the resource to allocate to the VM at a current time periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period.
15. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
13. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
monitor a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
monitor a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM;
perform a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period;
perform a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period;
determine, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; and
determine, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period;
determine, using the processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time.
determine, using the processing device, an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time and an actual resource usage of the VM at the current time; ...
16. The non-transitory computer-readable storage medium of claim 15, wherein the processor is further to adjust the predictive resource usage model.
13 … adjust the predictive resource usage model in view of the difference.
17. The non-transitory computer-readable storage medium of claim 15, wherein to determine an amount of the resource to allocate to the VM, the processing device is to:
14. The non-transitory computer-readable storage medium of claim 13, wherein to determine an amount of the resource to allocate to the VM, the processing device is to:
compare the predicted resource usage of the VM at the future time to an actual resource usage of the VM at the current time; and
compare the predicted resource usage of the VM at the future time to the actual resource usage of the VM at the current time; and
multiply the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve.
multiply the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve.
18. The non-transitory computer-readable storage medium of claim 15, wherein the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM.
15. The non-transitory computer-readable storage medium of claim 13, wherein the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM.
19. The non-transitory computer-readable storage medium of claim 16, wherein the processing device detects a difference between an actual resource usage and a predicted resource usage of the VM and adjusts the predictive resource usage model in view of the difference periodically.
16. The non-transitory computer-readable storage medium of claim 13, wherein the processing device detects a difference between an actual resource usage and a predicted resource usage of the VM and adjusts the predictive resource usage model in view of the difference periodically.
20. The non-transitory computer-readable storage medium of claim 17, wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time.
17. The non-transitory computer-readable storage medium of claim 14, wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 8 and 15, the claim recites, in part, a method comprising: monitoring a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM; performing a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period; determining, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period; and determining...an amount of the resource to allocate to the VM at a current time at least partially in view of the predicted resource usage of the VM at the future time. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1, and similarly for claims 8 and 15, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1, and similarly for claims 8 and 15, of monitoring resource usage of a VM to determine an amount of the resource to allocate is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “processing device” for determining the amount resource to allocate to the VM. The processing device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “processing device” for determining the amount resource to allocate to the VM. The “processing device” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2, 9, and 16, the claims recite the additional limitation of adjusting the predictive resource usage model, features which only further describe the abstract idea itself. Therefore, claims 2, 9 and 16 do not include features that amount to significantly more than that idea.
As per claims 3, 10, and 17, the claims recite the additional limitation wherein determining an amount of the resource to allocate to the VM comprises: comparing the predicted resource usage of the VM at the future time to an actual resource usage of the VM at the current time; and multiplying the larger of the predicted resource usage of the VM at the future time and the actual resource usage of the VM at the current time with a resource reserve, features which only further describe the abstract idea itself. Therefore, claims 3, 10, and 17 do not include features that amount to significantly more than that idea.
As per claims 4, 11, and 18, the claims recite the additional limitation wherein the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM, features which only further describe the abstract idea itself. Therefore, claims 4, 11, and 18 do not include features that amount to significantly more than that idea.
As per claims 5, 12, and 19, the claims recite the additional limitation wherein the detecting a difference between an actual resource usage and a predicted resource usage of the VM and the adjusting the predictive resource usage model in view of the difference are performed periodically, features which only further describe the abstract idea itself. Therefore, claims 5, 12, and 19 do not include features that amount to significantly more than that idea.
As per claims 6, 13, and 20, the claims recite the additional limitation wherein the resource reserve comprises a minimum amount by which the amount of the resource allocated to the VM at the current time must exceed the actual resource usage of the VM at the current time, features which only further describe the abstract idea itself. Therefore, claims 6, 13, and 20 do not include features that amount to significantly more than that idea.
As per claims 7 and 14, the claims recite the additional limitation wherein the determining a predicted resource usage of the VM at a future time and the determining an amount of the resource to allocate to the VM at a current time are performed periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period, features which only further describe the abstract idea itself. Therefore, claims 7 and 14 do not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 3, 6, 10 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while also being amended to overcome the double patenting and 35 U.S.C. 101 rejections as applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. 2013/0185433) (Hereinafter Zhu – art of record, see IDS dated 6 May 2022) in view of Bugenhagen, Michael K. (U.S. 2017/0097842) (Hereinafter Bugenhagen – art of record, see IDS dated 6 May 2022).
As per claim 1, Zu discloses a method comprising: 
monitoring a resource usage by a virtual machine (VM) over a first time period to obtain a load pattern for the VM (see for example Zhu, this limitation is disclosed such that resource usage profile estimation of a workload is obtained by monitoring resource usage (also interchangeably referred to as resource consumption and resource utilization, i.e. claimed “load”) metrics of a VM (i.e. obtained “load pattern for the VM”) assigned to the workload (i.e. claimed “monitoring a resource usage by a virtual machine (VM)…to obtain a load pattern for the VM) over an elapse of time (i.e. claimed “over a first time period”); paragraph [0069]); 
performing a time series analysis of the load pattern to generate a predictive resource usage model, the predictive resource usage model indicating one or more predicted variations in the resource usage of the VM over a second time period (see for example Zhu, this limitation is disclosed such that the system applies a Kalman filter, a mathematical method that uses a series of measurements observed over time (i.e. claimed “performing a time series analysis” to predict resource consumption based on historical data of the obtained resource usage metrics. The produced estimates include random variations that tend to be closer to the true values; paragraph [0069]. A workload profiler is able to model workloads in advance (claimed “generate a predictive resource usage model”) and forecast changes over a time period (i.e. claimed “over a second time period”; paragraph [0085]); 
determining, at least partially in view of the predictive resource usage model, a predicted resource usage of the VM at a future time that is within the second time period (see for example Zhu, this limitation is disclosed such that workload resource estimation profiler 114 model estimates workload based on monitored data as a time series resource profile vector (i.e. a predicted resource usage of the VM”; paragraph [0050]. The workload profiler is able to model workloads in advance and forecast changes over a time period (i.e. claimed “over a second time period”; paragraph [0085]).
Zhu does not explicitly teach determining, using a processing device, an amount of a resource to allocate to a VM at a current time at least partially in view of a predicted resource usage of the VM at the future time.
	However, Bugenhagen discloses determining, using a processing device, an amount of a resource to allocate to a VM at a current time at least partially in view of a predicted resource usage of the VM at a future time (see for example Bugenhagen, this limitation is disclosed such each VM of a plurality of VMs 120a-120n is allocated a particular time slice (i.e. claimed “amount”) of resource usage for a shared device based on factors including current resource usage rate (i.e. “actual resource usage of the VM at the current time”) of a VM and estimated resource usage (i.e. “predicted resource usage of the VM at a future time”) for operations of the VM; paragraph [0077]).
Zhu in view of Bugenhagen is analogous art because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhu by allocating resources to VMs based on factors including current usage and estimated (future) usage as taught by Bugenhagen because it would enhance the teaching of Zhu with an effective means of scheduling for a particular VM that needs higher priority without impacting time-based frames (as suggested by Bugenhagen, see for example paragraph [0075]).
As per claim 2, Zhu in view of Bugenhagen discloses the method of claim 1, further comprising adjusting the predictive resource usage model (see for example Zhu, this limitation is disclosed such that the resource usage profile that is used to predict application performance is adjusted using a dilation factor (i.e. claimed “adjusting the predictive resource usage model”); paragraph [0039]).
As per claim 4, Zhu in view of Bugenhagen discloses the method of claim 1, wherein the resource usage of the VM includes one of: memory usage of the VM, processor usage of the VM, input/output operation usage of the VM, storage bandwidth usage of the VM and network bandwidth usage of the VM (see for example Zhu, this limitation is disclosed such that resources used by VM workloads includes I/O resources, amount of memory, and number of CPUs; paragraphs [0045]-[0046]).
Regarding claim 8, it is a system claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 9, it is a system claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 11, it is a system claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. 2013/0185433) in view of Bugenhagen (U.S. 2017/0097842) as applied to claims 2, 9, and 16 above, respectively, and further in view of Iszlai et al. (U.S. 2008/0109390) (Hereinafter Iszlai).
As per claim 5, Zhu in view of Bugenhagen discloses the method of claim 2 (see rejection of claim 2 above), Zhu further disclosing predicted resource usage of the VM (see for example Zhu, this limitation is disclosed such that the system applies a Kalman filter, a mathematical method that uses a series of measurements observed over time (i.e. claimed “performing a time series analysis” to predict resource consumption based on historical data of the obtained resource usage metrics. The produced estimates include random variations that tend to be closer to the true values; paragraph [0069]. A workload profiler is able to model workloads in advance (claimed “generate a predictive resource usage model”) and forecast changes over a time period (i.e. claimed “over a second time period”; paragraph [0085]).
Although Zhu in view of Bugenhagen discloses predicted resource usage of the VM, Zhu in view of Bugenhagen  does not explicitly teach the limitation wherein detecting a difference between an actual resource usage and a predicted resource usage and adjusting a predictive resource usage model in view of the difference are performed periodically.
However, Iszlai discloses the limitation wherein detecting a difference between an actual resource usage and a predicted resource usage and adjusting a predictive resource usage model in view of the difference are performed periodically (see for example Iszlai, this limitation is disclosed such that a model estimator monitors actual measure resource utilization or throughput (interchangeably referred to as measured performance output) and compares the measured performance output against estimated performance output. The difference between measured performance and estimated performance output is defined as estimated error, and is used by the model estimator to estimate new parameters for the predictive performance model. The process may be repeated in as many iterations as needed (i.e. performed periodically); paragraph [0038]).
Zhu in view of Bugenhagen is analogous art with Iszlai because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhu in view of Bugenhagen by repeatedly comparing to determine the difference measured and predicted utilization as taught by Iszlai because it would enhance the teaching of Zhu in view of Bugenhagen with an effective means of a predictive model converging estimated performance data with the measured performance data of a system (as suggested by Iszlai, see for example paragraph [0038]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 5.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. 2013/0185433) in view of Bugenhagen (U.S. 2017/0097842) as applied to claims 1 and 8 above, respectively, and further in view of He et al. (U.S. 2013/0185433) (Hereinafter He – art of record, see IDS dated 6 May 2022).
As per claim 7, Zhu in view of Bugenhagen discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the determining a predicted resource usage of the VM at a future time and the determining an amount of the resource to allocate to the VM at a current time are performed periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period.
However, He discloses the limitation wherein the determining a predicted resource usage of the VM at a future time and the determining an amount of the resource to allocate to the VM at a current time are performed periodically to account for the one or more predicted variations in the resource usage of the VM over the second time period (see for example He, this limitation is disclosed such that the procedure of the forecasting-based service assignment module is invoked repeated to achieve adaptive service (re)assignment of virtual machines over time in a future time window T (i.e. “over the second time period) (paragraph [0064]), allowing the forecasting-based service assignment module to take into account the temporal variation of each workload (paragraph [0053])).
Zhu in view of Bugenhagen is analogous art with He because they are from the same field of endeavor, resource management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhu in view of Bugenhagen by repeatedly adapting assignments as taught by He because it would enhance the teaching of Zhu in view of Bugenhagen with an effective means of guaranteeing [resource assignment for a VM] will remain feasible through a forecasting time window (as suggested by He, see for example paragraph [0066]).
Regarding claim 14, it is a system claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196